PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent’s Answer.
Claimant seeks reimbursement of $203.00 for a course taken to renew his teaching certificate and $30.00 for the book used for the course. The invoice for the course was not processed for payment int he proper fiscal year; therefore, the claimant has not been paid. The respondent admits the validity of the claim in the amount of $203.00, but denies the sum of $30.00 for a book as this is not subject to reimbursement. Respondent further states that here were sufficient funds expired in the appropriate fiscal year with which the claim would have been paid.
In view of the foregoing, the Court makes an award in the amount of $203.00.
*143Award of $203.00.